Case 1:20-cr-00052-DLC Document 319 Filed 09/10/21 Page 1 of 1
Case 1:20-cr-00052-DLC Document 317 Filed 09/10/21 Page 1 of 1

MICHAEL H. SPORN
ATTORNEY AT LAW
299 BROADWAY

NEW YORK, NEW YORK 10007
TELEPHONE _ FACSIMILE
(212) 791-1200 ; (212) 791-3047
mhspom@gmail.com

 

September 10, 2021

Hon, Denise L, Cote

United States District Judge
Southern District of New York
800 Pearl Street

New York, New York 10007

Re: United States v. Charkeem Payne
Ind, No. 20 Cr. 52 (DLC)

Dear Judge Cote:

This letter is respectfully submitted to advise the Court that we would prefer to be present
for the upcoming sentencing proceeding. It is currently scheduled for September 16 which turns
out to be a Jewish holiday. I was not aware of this conflict when the date for sentencing was set,
Would it be possible to briefly adjourn the proceeding? | understand From chambers that
September 21 or 22 may be dates that are convenient for the Court, The government is available
in the afternoon for both dates. My apologies for any inconvenience. Thank you for your
consideration of this matter.

CG Respectfully submitted,

he 9/21 af os NM,
fot, YA
Michael H. Sporn
fre/ au
MH5/ss
Ce: Thomas J. Wright, Esq.

 
